In the United States Court of Federal Claims
                                         No. 22-1880C
                                   Filed: December 29, 2022
                                   NOT FOR PUBLICATION


 BENJAMIN BOSTON,

                     Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                          MEMORANDUM OPINION AND ORDER

        The plaintiff, Benjamin Boston, proceeding pro se, filed this action on December 19,
2022. The plaintiff seeks injunctive relief and an award of the costs of the suit. The complaint
was accompanied by a handwritten document labeled “‘Memorandum of Law’ 14 th Amendment
Substantive Due Process.” The latter document will be considered an integral part of the
complaint for the purpose of determining whether jurisdiction exists over the complaint. The
plaintiff also filed an application for leave to proceed in forma pauperis. In that application, the
plaintiff discloses that he is currently incarcerated in the DeKalb County, Georgia, jail.

        Although the plaintiff’s submissions are not entirely clear, the complaint appears to be
based on a claim that the plaintiff has on several occasions reported criminal frauds committed
against him to the Federal Bureau of Investigation and the Department of Justice, but neither
agency has investigated any of the alleged crimes reported to them by the plaintiff. Alleging the
failure to investigate his complaints violates several constitutional provisions and statutes, the
plaintiff seeks injunctive relief requiring the defendant to investigate his complaints. The
plaintiff also appears to be seeking records pursuant to the Freedom of Information Act
(“FOIA”), 5 U.S.C. § 552.

       The plaintiff meets the standards to be allowed to proceed in forma pauperis, and his
application to proceed in forma pauperis is granted.

        Before considering the merits of a plaintiff’s claims, a court must first determine that it
has jurisdiction to hear the case. Jurisdiction is a threshold matter that a court must resolve
before it address the merits of a case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95
(1998). A court has a responsibility to ensure that it has jurisdiction over any claims asserted.
See, e.g., St. Bernard Parish Gov’t v. United States, 916 F.3d 987, 992-93 (Fed. Cir. 2019). A
court may dismiss a complaint on its own initiative if “the pleadings sufficiently evince a basis
for that action.” Anaheim Gardens v. United States, 444 F.3d 1309, 1315 (Fed. Cir. 2006); see
also St. Bernard Parish Gov’t, 916 F.3d at 992-93 (a “court must address jurisdictional issues,
even sua sponte, whenever those issues come to the court’s attention, whether raised by a party
or not, and even if the parties affirmatively urge the court to exercise jurisdiction over the case”),
citing Foster v. Chatman, 136 S. Ct. 1737, 1745 (2016).

         The plaintiff is proceeding pro se. As a result, his pleadings are entitled to a more liberal
construction than they would be given if prepared by a lawyer. See Haines v. Kerner, 404 U.S.
519, 520-21 (1972). Giving a pro se litigant’s pleadings a liberal construction does not divest the
pro se plaintiff of the responsibility of demonstrating that the complaint satisfies the
jurisdictional requirements that limit the types of claims the Court of Federal Claims may
entertain. See Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). In
construing a pro se litigant’s pleadings liberally, the court does not become an advocate for that
litigant. Rather, the court ensures that the pro se litigant’s pleadings are construed in a manner
that gives the litigant every opportunity to make out a claim for relief.

       The jurisdiction of the Court of Federal Claims is established by the Tucker Act,
28 U.S.C. § 1491(a)(1), which provides:

               The United States Court of Federal Claims shall have jurisdiction to
               render judgment upon any claim against the United States founded
               either upon the Constitution, or any Act of Congress or any
               regulation of an executive department, or upon any express or
               implied contract with the United States, or for liquidated or
               unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1).

        The Supreme Court has interpreted the Tucker Act to waive sovereign immunity to allow
jurisdiction in the Court of Federal Claims if a claim is: (1) founded on an express or implied
contract with the United States; (2) seeking a refund of a payment previously made to the United
States; or (3) based on federal constitutional, statutory, or regulatory law mandating
compensation for damages sustained, unless arising from a tort. See United States v. Navajo
Nation, 556 U.S. 287, 289-90 (2009). “Not every claim invoking the Constitution, a federal
statute, or a regulation is cognizable under the Tucker Act. The claim must be one for money
damages against the United States . . . .” United States v. Mitchell, 463 U.S. 206, 216 (1983); see
also United States v. Sherwood, 312 U.S. 584, 588 (1941) (holding that a suit in the Court of
Claims must be one brought for money judgments against the United States).

        To invoke the limited jurisdiction of the Court of Federal Claims, a plaintiff must rely on
a statute or regulation that is money-mandating, meaning the source of alleged liability “‘can
fairly be interpreted as mandating compensation by the Federal Govern ment for the damage
sustained.’” United States v. Testan, 424 U.S. 392, 400 (1976) (quoting Eastport S. S. Corp. v.
United States, 372 F.2d 1002, 1009 (Ct. Cl. 1967)). This money-mandating source of law must
be distinct from the Tucker Act itself. Navajo Nation, 556 U.S. at 290.




                                                  2
      The starting point for determining whether this Court has jurisdiction is the plaintiff’s
complaint. See Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir. 1997).

        The first clue to the jurisdictional problem with the complaint is that the plaintiff is not
seeking monetary relief but only injunctive relief, plus the costs of the suit. The complaint
specifically requests an injunction. Except in cases brought under 28 U.S.C. § 1491(b),
commonly called “bid protests,” however, the Court of Federal Claims has only very limited
authority to award injunctive relief. Any injunctive relief that may be awarded in cases that are
not bid protests must be ancillary to an award of monetary relief. See Voge v. United States, 844
F.2d 776, 781 (Fed. Cir. 1988). The plaintiff has not filed a bid protest. Therefore, to prevail on
his claim for an injunction the plaintiff must demonstrate entitlement to monetary relief under the
Tucker Act.

        The various sources of law cited in the complaint and its accompanying memorandum
cannot fairly be interpreted as mandating monetary compensation. The plaintiff relies first on
the “Crime Reporting Act of 1988,” which the Court takes as the Uniform Federal Crime
Reporting Act of 1988, codified at 34 U.S.C. § 41303. Nothing in this law, prescribing how
federal agencies provide information on criminal violations to the FBI, can be construed as
money-mandating. Neither can 5 U.S.C. § 534, the underlying statutory authorization to the
Attorney General to collect such data. The plaintiff also cites 5 U.S.C. § 515 and 15 U.S.C.
§ 1563, but nothing in those laws can be construed as money-mandating against the United
States.

       Plaintiff also references 42 U.S.C. §§ 1981 and 1985 and the Civil Rights Act of 1871 ,
whose provisions appear at 42 U.S.C. § 1983. Claims for violations of these basic civil rights
laws are within the jurisdiction of the district courts, not the Court of Federal Claims. See, e.g.,
Lewis v. United States 147 Fed. Cl. 189 (2020).

        The plaintiff also cites to the FOIA, 5 U.S.C. § 552, as a predicate for relief. Claims for
violations of the FOIA are within the jurisdiction of the district courts, 5 U.S.C. § 552(a)(4)(B),
and not the Court of Federal Claims.

        The plaintiff also cites to various constitutional provisions to support his complaint. The
plaintiff cites the first amendment, the due process clause of the fifth amendment, the eighth
amendment, and both the equal protection and due process clauses of the fourteenth amendment.
None of these provisions is money-mandating. See Cabral v. United States, 317 F. App’x 979
(Fed. Cir. 2008), cert. denied, 555 U.S. 1213 (2009) (first amendment); Collins v. United States,
67 F.3d 284 (Fed. Cir. 1995) (due process clause of the fifth amendment); Trafny v. United
States, 503 F.3d 1339 (Fed. Cir. 2007) (eighth amendment); LeBlanc v. United States, 50 F.3d
1025 (Fed. Cir. 1995) (equal protection and due process clauses of the fourteenth a mendment).

        The plaintiff has failed to cite any money-mandating source of potential relief as a
predicate for his claim. Because he has not shown an entitlement to monetary relief, any claim
for injunctive relief ancillary to an award of damages must necessarily fail. Accordingly, the
plaintiff has failed to demonstrate that his complaint falls within the limited and specific
jurisdiction of the Court of Federal Claims.



                                                  3
        The plaintiff’s motion to proceed in forma pauperis is GRANTED. One page of the
plaintiff’s submission includes the plaintiff’s Social Security number. Accordingly, the Clerk is
DIRECTED to place the entire complaint (ECF 1) under seal.

       Because no possible construction of the plaintiff’s complaint supports jurisdiction in the
Court of Federal Claims, the complaint must be DISMISSED without prejudice pursuant to
RCFC 12(b)(1) and RCFC 12(h)(3). The Clerk of Court is DIRECTED to enter judgment
accordingly. No costs are awarded.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order is
not taken in good faith.

       It is so ORDERED.

                                                                    s/ Richard A. Hertling
                                                                    Richard A. Hertling
                                                                    Judge




                                                4